Citation Nr: 1545041	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  13-22 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right fibula.

2.  Entitlement to service connection for a back disability, to include as secondary to service-connected degenerative joint disease of the right fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1959 to October 1963 and September 1967 to January 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from March 2010 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required to obtain a new VA examination to assess the Veteran's right ankle.  Although the Veteran was afforded a VA examination in January 2014 that included some findings related to the right fibula, the issue at that time was a separate claim of service connection for a right knee disability.  Thus, the findings are not adequate to decide the claim before the Board.  The most recent VA examination to specifically assess the degenerative joint disease of the right fibula was in February 2010.  The Veteran indicated at a medical appointment at the Orlando VA Medical Center in December 2013 that his ankle condition had worsened in the last couple of years.  Further, there were several other appointments documenting complaints of increased ankle problems throughout 2013.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran underwent a VA examination of his spine in August 2010.  However, the opinion did not address whether the Veteran's service-connected degenerative joint disease of the right fibula aggravated his spine condition.

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete VA treatment records from the Orlando VA Medical Center that have not been associated with the claims file, specifically any dated since January 2014.

2. After completion of the foregoing, schedule the Veteran for a VA examination, by an appropriate VA examiner, to determine all manifestations and symptoms associated with the Veteran's degenerative joint disease of the right fibula, and the extent of the severity thereof and determine that nature and etiology of any diagnosed back disability.  The claims file should be made available to the examiner prior to the examination.

(a)  The examiner is requested to delineate all symptomatology associated with, and the current severity of, degenerative joint disease of the right fibula.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

(b)  Based on the review of the record, the examiner is asked to address whether it is at least as likely as not (i.e. probability of at least 50 percent) that any currently diagnosed spine condition is proximately due to (caused by) a service-connected right disability, including degenerative joint disease of the right fibula?

(c) If (b) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed spine condition has been aggravated by a service-connected right disability, including degenerative joint disease of the right fibula?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right knee disability (i.e., a baseline) before the onset of the aggravation.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, readjudicate the claim on appeal.  If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




